Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 06/01/22, Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an intervertebral implant comprising: a body portion comprising an anterior end, a posterior end, a first side portion connecting the anterior end and the posterior end, and a second side portion connecting the anterior end and the posterior end, the anterior end, posterior end, first side portion and second side portion defining an enclosed central opening, the anterior end of the body portion having angled surfaces defining an insertion end for distracting vertebral bodies; an expandable member comprising a rear end, an expandable end opposite the rear end, a first arm, and a second arm, the first arm and the second arm being connected at the rear end, the first arm and the second arm being moveable with respect to one another at the expandable end, the expandable member in an unexpanded position being surrounded by the posterior end, anterior end, first side portion and second side portion of the body portion; a translation member disposed between the first arm and the second arm; and an actuation member configured to translate the translation member to move the first arm and the second arm in a direction away from each other at the expandable end relative to the rear end to achieve lordotic expansion, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Jackson et al. (US Patent No. 6,454,807).
Jackson et al. discloses an articulated expandable spinal cage, comprising a proximal body portion, an expansion member comprising an upper endplate and a lower endplate connected at their proximal ends to the body portion and moveable with respect to one another at their distal ends, a translation member inserted through an aperture in the body portion and between the upper and lower endplates, and a actuation member located at the proximal end of the translation member, but Jackson et al. fails to disclose that the expandable member in an unexpanded configuration is surrounded by a posterior end, anterior end, first side portion and second side portion of the body portion. Furthermore, modifying Jackson to have the claimed features would destroy the invention since the body portion is meant to hold the non-expanding proximal ends of the endplates together while the distal ends thereof angularly expand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/           Primary Examiner, Art Unit 3775